Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In response Applicant RCE filed on November 02, 2021, the Examiner acknowledges the following: 
Claims 1 and 12 were amended. 
New claims 21 – 22 were added.
Claims 1 and 12 were amended and the previous limitations that were rejected under 35 U.S.C. 112(a) and 112(b) for the aforementioned claims is withdrawn.
Currently claims 1 – 22 are pending and they are being considered for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Response to Arguments
4.	Applicant's arguments filed May 06, 2021, have been fully considered however, they are moot in view of the new grounds of rejection. Applicant argues about neither Haneda nor Kusaka nor Kudoh teaches the amended claims 1 and 12, such as “wherein the light-shielded pixel group is less than all of the plurality of pixels”. The Examiner respectfully disagrees, since neither Applicant shows such feature in the application disclosure. Nothing in the disclosure is written about that the light-shielded pixel group is less than all of the plurality of pixels. The invention includes more than one pixel group and more than one shielded pixel group. If one looks at Fig 4 of the instant application, one would think that there are fewer shielded pixels that the total number of pixels wherein the other non-shielded pixels are effective image pixels. It is well known in the art to use fewer pixels for phase-difference when carrying out autofocus operation. No one with skills in the art would get all pixels shielded as to use an image sensor only for the purpose of doing autofocus, instead of using some pixels shielded as the current invention and the other pixels to be used for imaging or using the shielded pixels as OB pixels as to OB are less than the imaging/effective pixels 120 (See [0026]). See also Wan (US 2019/0199952 A1), Fig 1 shows the complete color pixel array, wherein it includes left-shielded phase pixel and right-shielded phase pixels located in different positions of the pixel array (See [0039; 0041; 0047. Fig 4 shows normal pixel and the phase/shielded pixels (See 0077]).
	As for Haneda reference, it shows in Fig 21 a basic pixel arrangement in a 16 X 16 array with pixel groups Ri1 and Ri2 with right aperture which are left-shielded, pixels groups Le1 and Le2, which are left aperture and right-shielded, pixel groups To1 and To2 which includes top/upper aperture and they are bottom-shielded and pixel groups Bo1 and Bo2 with bottom aperture and are upper shielded (See [0156; 0157; 0158 – 0168]). It also shows that the number of shielded pixel groups are less/fewer that the plurality of pixels that compose the 16 X 16-pixel array. Therefore, that reads on the new limitation as in the amended claims 1 and 12.
	The claims as amended are not in conditions for allowance and as explained above, the prior art still reads on the amended claims and it will be used wherever it still applies.


Information Disclosure Statement




Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding Claims 21 and 22:
Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was/was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites “ …   in a cross-section view, the plurality of color filters and the light shield portion are disposed in the same layer”.
Claim  22 recites “… the light shielded portion is only disposed in the same layer as the plurality of color filter”.

	As for that matter, the only time the term “layer” appears in the specification is located on paragraph [0104], wherein the layer term refers to a silicon layer or substrate, wherein the pixel array is arranged on the top of it, wherein each of the pixels is/are formed on the silicon layer. Generally, pixels in a pixel array of an image device, includes the pixel array settled on a Si (silicon) substrate, which is common ground. As for the written description, it does not provide a clear description to what Applicant is trying to claim in claim 21 and in claim 22 as his/her invention. As based on the specification and Fig 9, the term layer does not apply, since it discloses pixel rows such as third row for the th row and not to a layer as claimed in both claims 21 and 22.
	The specification disclosure does not provide a clear description on how the limitations of claims 21 and 22 can be achieved. Nothing in the specification disclosure appears to include the limitations as claimed in the aforementioned claims.
Therefore, claims 21 and 22 are rejected under 35 U.S.C. 112(a) as lacking the invention itself as the inventor is not clear about what he/she intends to claim/disclose as his/her invention. This claim language also will result in a 35 U.S.C. 112(b) problem since the limitations as claimed would result in lack of antecedent of the claimed element and it does not teach or show how a user to make use of it.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claims 21 and 22:
Claim 21 and claim 22 are rejected under 35 U.S.C. 112(b), second paragraph because claim 21 recites elements such as “ …  in a cross-section view, the plurality of color filters and the light shield portion are disposed in the same layer”.
… the light shielded portion is only disposed in the same layer as the plurality of color filter”.
	What does Applicant mean for “the same layer”? There is no other layer or “a layer” mentioned before this limitation “…the same layer’ in both claims 21 and 22? To what Applicant is referring? A color pixel layer, a shield pixel layer, a planarization layer, a microlens layer? It is unclear to what Applicant is referring to. 
Claims 21 and 22 are rejected under 35 U.S.C 112(b), since there is no antecedent basis for such limitation “in the same layer”. The language is confusing, misleading, and not pointing out what the inventors see as their invention.
	Appropriate correction is needed.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “K. Haneda, US 2015/0373251 A1, hereinafter Haneda” in view of all his embodiments” in view of “Yosuke Kusaka, US 2011/0279727 A1, hereinafter Kusaka”. (Note: Haneda is cited in the IDS document). 

Regarding Claim 1: 
Haneda discloses an image pickup device that includes a pixel section in which image pixels and phase-difference pixels are arranged in a matrix. As for claim 1 limitations, Haneda teaches,
A solid-state imaging device  (Haneda, Fig 1, image pickup apparatus/device including a lens 11, a shutter 12, and the image pickup device 13, signal processor 14, focus detection 16, memory 19, image processor16, recording 17, display 18, operation section 21 and system controller 22. See [0034; 0035; 0036; 0037; 0038; 0039; 0042; 0043; 0044; 0045; 0046; 0047; 0048; 0050]) comprising a pixel array unit in which a plurality of pixels is two-dimensionally arrayed (Haneda, Fig 2, image pickup device 13 comprises a pixel section/array 24. See [0051; 0052]). Fig , Haneda teaches that pixels PX are arranged in a matrix shape in the pixel array 24, wherein each pixel includes a microlens, a color filter, a photodiode PD and wiring along the thickness direction of the substrate (See [0038; 0058]), the plurality of pixels including a plurality of color filters (Haneda teaches that the image pickup device comprises a plurality of pixels (See Abstract; [0007]) and Fig 11 shows a plurality of color pixels as Bayer pattern, wherein a plurality of pixels are adjacent to one another (in the same color) arranged in a row , wherein 
the pixel array unit has an array pattern in which a plurality of pixel groups each including neighboring pixels of an identical color is regularly arrayed (Haneda, Fig 21 shows the color pixel array unit (See [0067]) that includes a plurality of 2 x 2 pixel groups, wherein each of the pixels in each group have identical color and including the red ones with the vertical hatched lines, as for example, seen in (x, y) addresses (1, 3); (1, 4); (1, 3) and (2, 4); the green ones as diagonal hatched lines, as for example, seen in (x, y) addresses (3, 3); (3, 4); (4, 3) and (4, 4); the blue ones, as for example, seen in (x, y) addresses (3, 1); (3, 2); (4, 1) and (4, 2) and wherein the pattern is repeated throughout the pixel array (See [0156; 0157; 0158; 0159; 0160; 0161; 0162; 0163; 0164]), 
among the plurality of pixel groups arrayed in the array pattern (Haneda, Fig 3 shows a pixel structure including a microlens ML positioned over a color filter CF which are place over the wire layer WL, which is used as a light blocking/shielding film over the photodiode PD. See [0068]), pixels configuring a light- shielded pixel group are shielded by a light shielding portion in an identical direction side from light, the light-shielded pixel group being a pixel group including pixels each being shielded in a part of a light incident side from the light (Haneda, Fig 5 shows the shielded pixels and which are grouped 2 x 2 in Fig 21 (See [0074 – 0078]). Fig 20 and Fig 21 shows left-shielded pixel groups Ri1, Ri2 with aperture on the right; right-shielded pixel groups Le1, Le2 with left aperture; bottom-shielded pixel groups To1, To2 with upper aperture and , and
wherein the light-shielded pixel group is less than all of the plurality of pixels (Haneda Fig 21 shows clearly 8 pixel groups which are shielded and the other 56 non-shielded pixel groups. In the array 16 X 16 as shown in Fig 21 with a total of 64 “4-pixel groups” that has less shielded-pixel groups than all the plurality of pixels which total 256 pixels in the array.
Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Haneda, at the time of invention as to obtain predictable results, for the benefit of having a camera system that allows color photograph, wherein the phase-difference pixels with portions shielded from the incident light and the color pixels are arranged and furthermore, wherein the phase-different pixels may be configured as white pixel arranged in the same row of pixels arranged over a substrate, wherein the white pixel do not perform any particular band limitations, to improve light reception sensitivity and wherein by having pixel Ri and Le arranged adjacent to pixel groups positions To and Bo, are arranged as to improve phase detection accuracy (See Haneda [0067; 0185]).

Regarding Claim 10:
wherein the array pattern is a Bayer array (Haneda, Fig 5, teaches that different pixels are arranged in the primary color Bayer array, as it is well known, with 2 x 2 pixels set as a basic Bayer array with green G, red R and blue B pixels. See [0072]).  

Regarding Claim 12:
	The rejection of claim 1 is incorporated herein. As for claim 12, Haneda teaches,
An electronic device (Haneda, Fig 1, image pickup apparatus/device or electronic device including a lens 11, a shutter 12, and the image pickup device 13, signal processor 14, focus detection 16, memory 19, image processor16, recording 17, display 18, operation section 21 and system controller 22. See [0034; 0035; 0036; 0037; 0038; 0039; 0042; 0043; 0044; 0045; 0046; 0047; 0048; 0050]) comprising: an imaging unit  (Haneda, Fig 2, image pickup device 13. See [0051; 0052]) that includes a solid-state imaging device including 
A  pixel array unit (Haneda, Fig 2, pixel section 24. See [0053]) in which a plurality of pixels is two-dimensionally arrayed (Haneda, Fig 5 shows a two-dimensional pixel array of Fig 2 with a plurality of pixels. See [0070; 0071; 0073; 0074; 0075; 0076; 0077; 0078]), the plurality of pixels including a plurality of color filters (Haneda teaches that the image pickup device comprises a plurality of pixels (See Abstract; [0007]) and Fig 11 shows a plurality of color pixels as Bayer pattern, wherein a plurality of pixels are adjacent to one another (in the same color) arranged in a row direction (See [0038; 0058]). Fig 5 shows a two-dimensional pixel array  24 of Fig 2 , wherein
the pixel array unit has an array pattern in which a plurality of pixel groups each including neighboring pixels of an identical color is regularly arrayed (Haneda, Fig 21 shows the color pixel array unit (See [0067]) that includes a plurality of 2 x 2 pixel groups, wherein each of the pixels in each group have identical color and including the red ones with the vertical hatched lines, as for example, seen in (x, y) addresses (1, 3); (1, 4); (1, 3) and (2, 4); the green ones as diagonal hatched lines, as for example, seen in (x, y) addresses (3, 3); (3, 4); (4, 3) and (4, 4); the blue ones, as for example, seen in (x, y) addresses (3, 1); (3, 2); (4, 1) and (4, 2) and wherein the pattern is repeated throughout the pixel array (See [0156; 0157; 0158; 0159; 0160; 0161; 0162; 0163; 0164]), 
among the plurality of pixel groups arrayed in the array pattern (Haneda, Fig 3 shows a pixel structure including a microlens ML positioned over a color filter CF which are place over the wire layer WL, which is used as a light blocking/shielding film over the photodiode PD. See [0068]), pixels configuring a light- shielded pixel group are shielded by a light shielding portion in an identical direction side from light, the light-shielded pixel group being a pixel group including pixels each being shielded in a part of a light incident side from the light (Haneda, Fig 5 shows the shielded pixels and which are grouped in Fig 21 (See [0074 – 0078]). Fig 20 and Fig 21 shows shielded pixel Ri1, Ri2 with aperture on the right; shielded pixels Le1, Le2 with left aperture; shielded pixels To1, To2 with upper aperture and shielded pixels Bo1, Bo2 with lower aperture; such pixels are shielded in an identical direction side from the light, the light-; and 
a control unit (Haneda, Fig 1, system control section 22 includes a CPU that controls the overall operations in the image pickup device 13. See [0034; 0038; 0050]) that performs autofocus control on a basis of a phase difference detection result obtained from output of the light-shielded pixel group (Fig1, image pickup device 13 outputs the phase difference pixel signals to the focus detecting section 16 in a frame on the basis of the system control section 22. See [0039; 0040; 0041; 0044]), and
wherein the light-shielded pixel group is less than all of the plurality of pixels (Haneda Fig 21 shows clearly 8 pixel groups which are shielded and the other 56 non-shielded pixel groups. In the array 16 X 16 as shown in Fig 21 with a total of 64 “4-pixel groups” that has less shielded-pixel groups than all the plurality of pixels which total 256 pixels in the array.
Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Haneda, at the time of invention as to obtain predictable results, for the benefit of having a camera system that allows color photograph, wherein the phase-difference pixels with portions shielded from the incident light and the color pixels are arranged and furthermore, wherein the phase-different pixels may be configured as white pixel arranged in the same row of pixels arranged over a substrate, wherein the white pixel do not perform any particular band limitations, to improve light reception sensitivity and wherein by having pixel Ri and Le arranged adjacent to pixel groups .
  
Claims 2 – 9, 11, 13, 14, 16 – 22   are rejected under 35 U.S.C. 103 as being unpatentable over “K. Haneda, US 2015/0373251 A1, hereinafter Haneda” in view of all his embodiments” in view of “Yosuke Kusaka, US 2011/0279727 A1, hereinafter Kusaka”.

Regarding Claim 2:
	The rejection of claim 1 is incorporated herein. Haneda teaches claim 1 but it is silent about claim 2 limitations, which in the same field of endeavor is taught by Kusaka. As for claim 2 limitations, Kusaka teaches the on-chip lens in a backside illumination image sensor pixels as seen in Fig 4, wherein microlenses 10 included in the image-capturing pixels 310 and the focus detection/shielded pixels 313, 314, 315, 316 (see Abstract; [0008; 0009; 0011; 0013; 0014; 0015; 0053]). That would improve the quality of the signal and focus detection accuracy (See Kusaka [0005; 0080]).
Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Haneda with the teachings of Kusaka, at the time of invention as to obtain predictable results, for the benefit of having a camera system that allows color photograph, wherein the phase-difference pixels with portions shielded from the incident light and the color pixels are arranged and furthermore, wherein the phase-different pixels may be configured as white pixel arranged in the same row of pixels arranged over a substrate layer, wherein the forming on-chip lenses, each corresponding to one 

Regarding Claim 3:
	The rejection of claims 1 and 2 is incorporated herein. Haneda teaches claim 1 and combined with Kusaka, it teaches claim 2. As for claim 3 limitations, Haneda teaches 4 pixels in 2 x 2 pixel groups as indicated in Fig 5 (See [0072]), Fig 6 (See [0081]) and Fig 21 (See [0158]). For the additional limitations of claim 3 since the claim does not disclose which direction it is referring too, it is understood that Haneda teaches these limitation. As for that matter, Fig 21 shows the shielded pixels with right aperture Ri1 and Ri2 are shielded in the identical/same direction side from the light. The same happens for the left aperture pixels Le1 and Le2 for the horizontal direction. The same happens for shielded pixels wit upper aperture To1 and To2 as for the vertical direction and for the lower aperture shielded pixels Bo1 and Bo2. See [0156; 0157; 0158; 0159; 0160; 0161; 0162; 0163; 0164].

Regarding Claims 5, 6 and 7:
	The rejection of claims 1, 2 and 3 is incorporated herein. Haneda teaches claim 1 and Haneda combined with Kusaka teaches claims 2 and 3. 
As for claim 5, it teaches,
wherein the light-shielded pixel group includes, in a case where the light-shielded pixel group is viewed from the light incident side (Haneda, Fig 5, shows shielded pixels with right aperture Ri or shielded on the left, left aperture Le or shielded , a first light-shielded pixel group including pixels each being 2Application No. 16/626,300Docket No.: 880005-6575-USO1 Amendment dated May 6, 2021 Reply to Office Action of January 6, 2021 shielded in a left region from the light (Haneda, Fig 5, first left shielded pixel Ri are part of the first pixel group)  or a second light-shielded pixel group including pixels each being shielded in a right region from the light (Haneda, Fig 5, right shielded pixel Le are part of the second pixel group), and the first light-shielded pixel group and the second light-shielded pixel group are combined and arrayed in the array pattern (Haneda, Fig 21 and Fig 23 shows the grouping of pixels shielded on the left Ri1 combined with pixels shielded on the right Le1 and they are arrayed in a pattern which is repeated or regularly arrayed/arranged in the vertical/column and the horizontal/row directions at predetermined pixel intervals. See [0156 – 0168; 0173; 0174; 0175; 0176 – 0183; 0184; 0185; 0186]).
As for claim 6, Haneda teaches,  
wherein in the pixel array unit, the plurality of pixels is arrayed in a matrix (Haneda Fig 5), a plurality of the first light-shielded pixel groups is regularly arrayed at a predetermined pixel interval in a row direction, and a plurality of the second light-shielded pixel groups is regularly arrayed at a predetermined pixel interval in the row direction (Haneda, Fig 5, shows  the pixels arrayed in a matrix, wherein the  pixels are arranged at a predetermined pixel interval in a row direction as shown in the drawing. As seen in Fig 5, the shielded pixels with right aperture Ri or shielded on the left (or first light shielded pixels Ri)  and  left aperture Le or shielded on the right (or second .
	As for claim 7, Haneda teaches,
wherein in the pixel array unit (Haneda, Fig 5), the plurality of pixels is arrayed in a matrix (Haneda, Fig 5), and the first light-shielded pixel group and the second light-shielded pixel group are regularly arrayed at a predetermined pixel interval in a column direction (Haneda, Fig 5, shows the Ri or first light-shielded pixels  and the second light- shielded pixels Le are arranged on columns 1, 5, column 9, column 13 for individual pixels (See [0070; 0071; 0072; 0073; 0074; 0075; 0075; 0076; 0077; 0078]). Fig 21 and Fig 23 show the first light groups Ri1 and Ri2 and second light-shielded pixels Le1 and Le2 are arranged in a column direction (See [0156 – 0168; 0173; 0174; 0175; 0176 – 0183; 0184; 0185; 0186]).  

Regarding Claim 8:
	The rejection of claims 1, 2, 3 and 5 is incorporated herein. As for claim 8 limitations, Haneda teaches,
wherein the first light-shielded pixel group and the second light-shielded pixel group are arranged corresponding to arrangement positions of the pixel groups each including the pixels of the identical color (Haneda Fig 21 shows the shielded pixels with right aperture Ri1 and Ri2 are shielded in the identical/same direction .  

Regarding Claim 9:
	The rejection of claims 1, 2, 3, 5 and 8 is incorporated herein. As for claim 9, Haneda teaches,
wherein the plurality of color filters includes a red (R) pixel, a green (G) pixel, and a blue (B) pixel corresponding to red (R), green (G), and blue (B) color filters, and the first light-shielded pixel group and the second light-shielded pixel group are each configured as a white (W) pixel (Haneda teaches that the color filter includes a photodiode and the color filters of the primary Bayer colors red R, green G and blue B with the color filter arranged over the photodiode and the phase difference pixels or shielded pixels may be configured to be white pixels. See [0067]).  

Regarding Claim 11:
	The rejection of claims 1, 2, 3 and 5 is incorporated herein. As for claim 11 limitations, Haneda teaches,
wherein the pixels configuring the first light-shielded pixel group and the second light-shielded pixel group are configured as pixels for phase difference detection (Haneda teaches that focus detecting section 16 (Fig 1; [0043; 0044]) detects phase difference information of a vertical line component of the object being .  

Regarding Claim 13:
The rejection of claims 1, 2 and 12 is incorporated herein. Claim 13 has the same scope as claim 2 but as applied to claim 12 instead. Therefore, claim 13 is rejected under the same rationale as claim 2. See claim 2 rejection for more details.

Regarding Claim 14:
The rejection of claims 1, 2, 3 and 12 is incorporated herein. Claim 14 has the same scope as claim 3 but as applied to claim 12 instead. Therefore, claim 14 is rejected under the same rationale as claim 3. See claim 3 rejection for more details.

Regarding Claim 16:
The rejection of claims 1, 2, 3, 5, 12 and 14 is incorporated herein. Claim 16 has the same scope as claim 5 but as applied to claims 12 – 14 instead. Therefore, claim 16 is rejected under the same rationale as claim 5. See claim 5 rejection for more details.

 Regarding Claim 17:


Regarding Claim 18:
The rejection of claims 1, 2, 3, 7, 12 and 14 is incorporated herein. Claim 18 has the same scope as claim 7 but as applied to claims 12 – 14 instead. Therefore, claim 18 is rejected under the same rationale as claim 7. See claim 7 rejection for more details.


Regarding Claim 19:
The rejection of claims 1, 2, 3, 8, 12, 14 and 16 is incorporated herein. Claim 19 has the same scope as claim 8 but as applied to claims 12 – 14 and 16 instead. Therefore, claim 19 is rejected under the same rationale as claim 8. See claim 8 rejection for more details.

Regarding Claim 20:
The rejection of claims 1, 2, 3, 9, 12, 14, 16 and 19 is incorporated herein. Claim 20 has the same scope as claim 9 but as applied to claims 12 – 14, 16 and 19 instead. Therefore, claim 20 is rejected under the same rationale as claim 9. See claim 9 rejection for more details.


	The rejection of claim 1 is incorporated herein. The rejection under 35 U.S.C. 112(a) and 112(b) is incorporated herein as well. Even though Haneda teaches claim 1 limitations and also it teaches the pixels are arranged along a thickness direction of a substrate (See [0065), Haneda is silent about the cross-view with the color filters and light shield portion being disposed in the same layer, which in the same field of endeavor is taught by Kusaka. Kusaka teaches a camera device (Fig 1; [0041 – 000049]) including an image sensor 212 which includes a plurality of focus detection areas 101, 102, 103, 104 and 105 (See Fig 2; [0050]). The image sensor 212 is shown in Fig 3, showing the pixel pattern and including image capturing pixels 310 (Bayer colors pixels shown in the drawing. See [0051; 0052]) and focus detecting pixels 313 and 314, wherein 313 and 314 are shield light pixels (See 0051; 0052]). As for “and in a cross-section view, the plurality of color filters and the light shield portion are disposed in the same layer”, (Kusaka shows in Fig 3, color/imaging pixels 310 in the same array as the shielded pixels 313 and  314, side by side. As for disposed in the same layer. Kusaka shows in Fig 7, the details of the image/color pixels, wherein two color pixels green and red are positioned side by side and the photodiodes 404 for both are disposed/formed in a single crystal silicon layer 401 and wherein opening 11 in the light shielding film 30 defines the light receiving area of the photodiode 404 corresponding to a particular opening 11, wherein the light shielding film 30 constituted of a metal such as aluminum. They are on-chip lens pixels (See [0063; 0064; 0065; 0066; 0068]). Fig 8 shows a similar schematic view for the focus detection pixels or shielded pixels, wherein pixels 313 and 314 form Fig 3 are shown in detail, wherein each of the shielded pixels includes an opening 13 for pixel 313, shield 
	As for claim 22, Haneda shows in Fig 5 the light shielded pixels being disposed in the “same row” and not in the same layer as claimed (See rejections under 35 U.S.C. 112(a) and 112 (b), since the specification of the current application does not teach what is claimed in claims 21 and 22). Haneda teaches that the remaining pixels in the same row with shielded pixels are only color pixels such as red R, green G or blue B (See [0071; 0072; 0073 – 0078]).
Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Haneda with the teachings of Kusaka, at the time of invention as to obtain predictable results, for the benefit of having an electronic device that allows color photograph, wherein the phase-difference pixels with portions shielded from the incident light and the color pixels are arranged and furthermore, wherein the phase-different pixels may be configured as white pixel arranged in the same row of pixels arranged over a substrate layer, wherein the forming on-chip lenses, each corresponding to one photodiode  which improves the quality of the signal and focus detection accuracy (See Kusaka [0005; 0080]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “K. Haneda, US 2015/0373251 A1, hereinafter Haneda”, in view of “Yosuke Kusaka, US 2011/0279727 A1, hereinafter Kusaka” and in further view of “Y. Kudoh, US 2009/0213256 A1, hereinafter Kudoh. (Note: Haneda and Kudoh references are cited in the IDS document). 

Regarding Claim 4:
	The rejection of claims 1, 2 and 3 is incorporated herein. Haneda teaches claim 1 and combined with Kusaka teaches the limitations of claims 2 and 3; however, the combination is silent about the four pixels in a pixel group sharing the float diffusion node, which is the same field of endeavor, is taught by Kudoh. Kudoh, Fig 14 shows that four pixels in a pixel group that includes photodiodes PD1, PD2, PD3 and PD4 share a common diffusion region FD, wherein transfer transistors Tr11, Tr12, Tr13 and Tr14 transfer the charges generated by the photodiodes to the float diffusion region FD (See [0079]). Fig 15A shows the pixels sharing the float diffusion region 54, which improves the luminosity signal sensibility (See [0082; 0083; 0084; 0086; 0087]).
Therefore, it would have been obvious to the one with ordinary skills combine the various embodiments of Haneda with Kusaka with that structure of pixels sharing the float diffusion region FD as taught by Kudoh, at the time of invention as to obtain predictable results, for the benefit of having a camera system that allows color photograph, wherein the camera user by improving the luminosity signal sensitivity (See Kudoh [0087]).

Regarding Claim 15:
	The rejection of claims 1, 2, 3, 4, 12 and 14 is incorporated herein. Claim 15 has the same scope as claim 4 but as applied to claims 12 and 14 instead. Therefore, claim 15 is rejected under the same rationale as claim 4. See claim 4 rejection for more details.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Y. Hirai, US 2016/0344962 A1 – it teaches an image processing apparatus for processing signals read out from an image sensor that includes a plurality of photoelectric conversion portions for each of a plurality of micro-lenses, and can read out signals for each row selectively by either an addition readout operation, or a divisional readout operation, the image processing apparatus comprising: a first processing unit to perform offset correction on signals of a first row read out by the addition readout operation using signals in two or more rows that were read out by the addition readout operation before the first row; and a second processing unit to perform offset correction on signals of a second row read out by the divisional readout operation using the signals of the second row and a predetermined value. As shown in FIG. 1, the image sensor 100 includes a pixel part 101 in which a plurality of pixels are arranged two-dimensionally, a vertical scanning circuit 102, a readout circuit 103, a horizontal scanning circuit 104, and an output circuit 105. The pixel part 101 includes an effective area 101a for receiving incident light and performing photoelectric conversion, a vertical optical black (OB) area 101b that is optically shielded from light, and a horizontal optical black (OB) area 101c that is optically shielded from light.
2. Y. Ikeda et al. US 2015/0062394 A1 – it teaches an imaging apparatus comprising: a plurality of pixels, arranged in a matrix, each including a plurality of photoelectric 
3. R. Ito, US 2015/0015749 A1 – it teaches a solid-state image pickup apparatus, comprising a crosstalk suppression mechanism included in each pixel arranged in a pixel array, the crosstalk suppression mechanism of a part of the pixels differing from that of other pixels in an effective area of the pixel array. As seen in FIG. 1, a phase difference pixel P1 and a phase difference pixel P2 are provided. A right half of the opening portion of the phase difference pixel P1 in the figure is blackened, and by providing a light shield film at this portion, light is shielded. Moreover, a left half of the opening portion of the phase difference pixel P2 in the figure is blackened, and by providing a light shield film at this portion, light is shielded.
4. J. Solhusvik et al., US 2008/0054320 A1 – it teaches an imager device comprising: a pixel array comprising active pixels and optically black reference pixels, each comprising a photo sensor, a charge storage region, and a charge transfer transistor for transferring charge from the photo sensor to the storage region; and a circuit for: reading out active pixels in one row of the array and optically black reference pixels in another row of the array; and driving the transfer transistors of the active pixels in the one row with a first control signal which turns on the transfer transistors and for driving the transfer transistors of the optically black reference pixels with a second control signal which turns off the transfer transistors and, further comprising: an adjustment circuit for adjusting the pixel values read from the active pixels in the one row based on the pixel values read from the optically black reference pixels in the another row.



Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.

/MARLY S CAMARGO/Primary Examiner , Art Unit 2697